DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/9/2021 regarding the claim objections (Page 5, second Para) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related objections have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejections of all Claims have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Chen’s slots are “snap-fitted”, presumably being critically different than Applicant’s arrangement of slots (Page 6 line 5), the examiner disagrees, pointing out that “snap-fitted” is to be understood as similar to “nested”, without conveying that individual slots “2” are united into a continuous recess. As evidence, Chen discusses “four rows” (“holes 2 are arranged in four rows”, see Page 2 of the previously provided machine-translation; also see “four rows” discussed in last Para of page 1 or page 3, line 5 or page 3 section “Example 2”). Additionally, Chen’s slots may be regarded as being “nested” into each other, the same way as Applicant’s slots (see for example Fig. 8 of the examined disclosure) are also “nested”.
Further regarding Applicant’s implicit assertion (Page 6 line 5) that Applicant’s slots are not “snap-fitted” like Chen’s (thus making an argument that the references fail to show certain features of applicant’s invention, like for example “not being snap-fitted”, whatever meaning that may be understood to convey), it is noted that the feature upon which applicant relies (i.e., “not being snap-fitted”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s assertion that Chen’s rows are not laterally separate from each other (Page 6, 3rd Para), the examiner disagrees. As pointed out in the detailed rejection below, Chen discloses all limitations, including the specific geometrical features newly amended into the claims (see below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN200991263 by Chen et al (hereinafter “Chen” – note machine translation attached to the present Office Action, appended to the Applicant-provided copy of this foreign reference (per IDS filed 12/09/2020 ). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action  
Regarding Claim 1, Chen teaches a surgical stapling apparatus (“surgical stapler”, Page 1 Line 6) comprising: 
a handle assembly (“handle assembly”, page 1, lines 14-15, located at the right/proximally from the end effector of Fig. 1); 
an elongate tubular body (tube-like body connected to cartridge 1, Fig. 1) extending distally from the handle assembly; and 
an end effector (assembly of cartridge 1 and anvil 3 in Fig. 1 or 6 or 7) extending distally from the elongate tubular body, the end effector including a staple cartridge assembly 1 (Fig.  1 or 6 or 7) having a tissue facing surface (face oriented left-wise, i.e. distally as oriented in Figs. 1, 6) defining retention slots (“staple cartridge holes 2”, see “Example 4” section at the bottom of Page 3 and see Fig. 6; alternatively see Example 5 of Fig. 7) and a central longitudinal slot (annotated as “CLS” below), the retention slots 2 disposed longitudinally in rows (4 rows are visible, in Figs. 1, 6, or 7; regarding “longitudinally”, said rows extend in a generally longitudinal direction, i.e. oriented along a substantially vertical direction, as shown in annotated Figs. below) along the tissue facing surface that are each laterally separate from each other (note that rows are identifiable / recognizable as separate rows, including by being distanced/spaced at a different lateral distance from a center line – compare G1’ vs. G2’ in annotated Fig. 6, below, where G1’ and G2’ measurements are performed transversally, i.e. in a lateral direction with respect to a centerline), each of the retention slots 2 having an arcuate shape  (C-shape or a rounded W shape, see Figs. 6 or 7)  including a concave surface and a convex surface (multiple concave surfaces annotated as C1, or C1’ are visible in the equivalent embodiments of Figs. 6 or 7; multiple convex surfaces annotated as C2, or C2’ are visible in the equivalent embodiments of Figs. 6 or 7 – see annotations below).

    PNG
    media_image1.png
    709
    680
    media_image1.png
    Greyscale

Examiner- re-annotated Fig. 6 of Chen


    PNG
    media_image2.png
    708
    630
    media_image2.png
    Greyscale

Examiner-annotated Fig 7 of Chen


Regarding Claim 16, Chen teaches a staple cartridge assembly (cartridge assembly 1 in Fig. 1 or 6 or 7) having a tissue facing surface (face oriented left-wise, i.e. distally as oriented in Figs. 1, 6, 7) defining retention slots (“staple cartridge holes 2”, see “Example 4” section at the bottom of Page 3 and see Fig. 6; alternatively see Example 5 of Fig. 7) and a central longitudinal slot (annotated as “CLS” above),  the retention slots 2 disposed longitudinally in rows (4 rows are visible, in Figs. 1, 6, or 7; regarding “longitudinally”, said rows extend in a generally longitudinal direction, i.e. oriented along a substantially vertical direction, as shown in annotated Figs. below) along the tissue facing surface that are each laterally separate from each other (note that rows are identifiable / recognizable as separate rows, including by being distanced/spaced at a different lateral distance from a center line – compare G1’ vs. G2’ in annotated Fig. 6, below, where G1’ and G2’ measurements are performed transversally, i.e. in a lateral direction with respect to a centerline), each of the retention slots 2 having an arcuate shape (C-shape or a rounded W shape, see Figs. 6 or 7) including a concave surface and a convex surface (multiple concave surfaces annotated as C1, or C1’ are visible in the equivalent embodiments of Figs. 6 or 7; multiple convex surfaces annotated as C2, or C2’ are visible in the equivalent embodiments of Figs. 6 or 7 – see annotations above).; and 
an anvil assembly 3 (Fig. 1) having a tissue facing surface (face oriented opposite the already identified tissue facing surface of the cartridge, see details above) defining staple forming pockets (“forming grooves”, details below) and a central longitudinal slot formed therein (necessarily matching slot CLS, see above), the staple forming pockets are complementary in shape and position with the retention slots of the staple cartridge assembly (last Para of Page 2 discusses the complementarity of cartridge slots, with anvil slots: “nail anvil 3 is provided with two rows of arc-shaped staple forming grooves, and each of the two staple forming grooves is a group of corresponding staple cartridge holes 2, and the arrangement between each group corresponds to the arrangement of the staple cartridge holes 2”).

Regarding Claim 17, Chen teaches a staple cartridge assembly (cartridge assembly 1 in Fig. 1 or 6 or 7) comprising:
A staple cartridge 1 having a tissue facing surface (face oriented left-wise, i.e. distally as oriented in Figs. 1, 6, 7) defining retention slots (“staple cartridge holes 2”, see “Example 4” section at the bottom of Page 3 and see Fig. 6; alternatively see Example 5 of Fig. 7) and a knife slot (annotated as “CLS” above; note that Chen’s surgical stapler is a cutting stapler – second last Para on Page 4: “arc-shaped cutting stapler”), the retention slots 2 disposed longitudinally in rows (4 rows are visible, in Figs. 1, 6, or 7; regarding “longitudinally”, said rows extend in a generally longitudinal direction, i.e. oriented along a substantially vertical direction, as shown in annotated Figs. below) along the tissue facing surface that are each laterally separate from each other (note that rows are identifiable / recognizable as separate rows, including by being distanced/spaced at a different lateral distance from a center line – compare G1’ vs. G2’ in annotated Fig. 6, below, where G1’ and G2’ measurements are performed transversally, i.e. in a lateral direction with respect to a centerline), each of the retention slots 2 having an arcuate shape (C-shape or a rounded W shape, see Figs. 6 or 7) including a concave surface and a convex surface (multiple concave surfaces annotated as C1, or C1’ are visible in the equivalent embodiments of Figs. 6 or 7; multiple convex surfaces annotated as C2, or C2’ are visible in the equivalent embodiments of Figs. 6 or 7 – see annotations above).; and 
staples corresponding in number to the retention slots 2 (“number of staples … matches the number of staple cartridge holes 2”, 4th Para on Page 3, i.e. under “Example 2”; equivalently for the embodiments of Fig. 6, Example 4 : “number is matched”) of the staple cartridge 1, each of the staples including a backspan having an arcuate shape complementary to the arcuate shape of the retention slots (staples necessarily match the shape of their retention slots, because they are retained therein – as “retention slot” conveys the function of retaining staples inside slots, thus requiring compatibility in their corresponding shapes , see Figures above).

Regarding Claim 2, Chen further teaches that the retention slots 2 in each of the rows (4 rows visible above, Figs. 6-7) are oriented in the same direction (for example all slots in the left-most row in Fig. 6 or 7 are oriented towards the right, all in the same direction, and all slots in the right-most row are oriented towards the left, hence in a same direction).
Regarding Claim 3, Chen further teaches that the concave surfaces of the retention slots 2 in adjacent rows face each other (concave surfaces C1 / C1’ of adjacent rows face each other, see Fig. 6 or 7 above).
Regarding Claim 4, Chen further teaches that a first row (R1 or R1’, as annotated above, see Figs. 6 or 7) of the rows of the retention slots 2 is disposed adjacent to the central longitudinal slot (CLS, above) and a second row (R2 or R2’, as annotated above, see Figs. 6 or 7) of the rows of the retention slots is disposed adjacent to the first row R1/R1’ such that the first row R1/R1’ is disposed between the central longitudinal slot CLS and the second row R2/R2’ (see annotated Figs. 6-7 above) and end portions of the retention slots in each of the first and second rows terminate at a longitudinal axis extending between the first and second rows. Regarding the last limitation, note that terminations/ends (or end portions) illustrated by annotations such as T1-T2 or T3-T4 above, each define an axis at which said end portions terminate, said axis or axes being located mid-point between the first R1 and R2 rows. 
Regarding Claim 5, Chen further teaches that a first pair of first and second rows (see pair or rows R1 and R2, annotated above) is disposed on a first lateral side (upper lateral side, as oriented in Figs. 6, 7 above) of the central longitudinal slot CLS , and a second pair (see pair or rows R1’ and R2’, annotated above) of first and second rows is disposed on a second lateral side (lower lateral side, as oriented in Figs. 6, 7 above) of the central longitudinal slot CLS.
Regarding Claim 6, Chen further teaches that the convex surfaces (C2 or C2’ annotated above, Figs. 6 or 7) of the first row R1 faces the central longitudinal slot CLS (see Figs. 6 or 7 above).
Regarding Claim 7, Chen further teaches that the convex surfaces (C2 or C2’ annotated above, Figs. 6 or 7) of the retention slots 2 of the second row R2/R2’ face an outer lateral edge E/E’ (see annotations above) of the tissue facing surface of the staple cartridge assembly 1. 
Regarding Claim 8, Chen further teaches that adjacent rows (e.g. E1-2, or separately E1’-E2’, see annotated Figs. above) of the retention slots 2 are longitudinally off-set with respect to each other (note that slots 2 of adjacent rows are staggered by half pitch, also see second last Para on Page 2, “overlapping arrangement … presents a wavy undulating shape” – see any of Figs. 6-7).
Regarding Claim 9, Chen further teaches that each of the retention slots 2 includes a central portion (annotated as CP above) and end portions (EP1 and EP2, as annotated above, see Figs. 6 or 7) extending from opposed sides of the central portion (see annotated Figs. 6 or 7 above), and the end portions of the retention slots in adjacent rows are laterally opposed to each other (note end portions EP1-2 of one retention slot being laterally opposed with respective end portions of a an adjacent slot 2, from an adjacent row – Figs. 6-7 above).
Regarding Claim 10, Chen further teaches that the central portion CP of each of the retention slots 2 is laterally aligned with a longitudinal space (annotated as LS in Figs. 6-7 above) defined between the end portions EP1-2 of longitudinally adjacent retention slots of the adjacent row (see annotated Figs. 6 or 7 above, depicting the exact embodiment recited).
Regarding Claim 11, Chen further teaches that the concave C1 and convex C2 surfaces of the retention slots (Fig. 6 above) each has a continuous and uniform curvature (each curved surface C1-2 is continuous and its curvature is consistent in shape and appearance, hence “uniform” – note meanings #3 or 4, of the attached dictionary definition).

Regarding Claim 13, Chen further teaches that the end effector includes a number of staples corresponding to the retention slots 2 of the staple cartridge 1 (“number of staples … 
Regarding Claim 14, Chen further teaches each of the staples including a backspan having an arcuate shape complementary to the arcuate shape of the retention slots (staples necessarily match the shape of their retention slots, because they are retained therein – as “retention slot” conveys the function of retaining staples inside slots, thus requiring compatibility in their corresponding shapes, see Figures above).
Regarding Claim 15, Chen further teaches the backspan of each of the staples extends along a longitudinal axis (corresponding to the portion CP, annotated above) with the ends of the backspan (corresponding to the portions EP1 and EP2 annotated above) aligned along the longitudinal axis (i.e. generally along an axis along slot CLS, see above) and a central portion of the backspan curved outwardly (corresponding to CP discussed and annotated above) such that the central portion is laterally spaced from the longitudinal axis (space corresponds to the gap between slot CLS and the central portion of the backspan, see Fig. 6 or 7 above, said gap being measured in a direction transversal to the longitudinal direction defined by slot CLS; for illustration, see annotation “G” for a gap of the distal-most retention slot in annotated Fig. 6 above).
Regarding Claim 18, Chen further teaches that the rows of the retention slots are linear (4 rows visible in Figs. 1, 6, or 7, all being linear because they are along 4 separate lines).
Regarding Claim 19, Chen further teaches that the rows of the retention slots are curved (4 rows visible in Figs. 1, 6, or 7, all being curved, because the end effector itself is curved, see the second last Para on Page 4: “arc-shaped cutting stapler”).

Regarding Claim 20, Chen further teaches that the staple cartridge 1 includes two rows (any laterally adjacent rows in Fig. 6 or 7, for example the two left-most, or the two right-most rows, as oriented in Fig. 6 or in Fig. 7 above) of retention slots 2 (either Fig. 6 or 7, see above) a same direction (for example all slots in the left-most row in Fig. 6 or 7 are oriented towards the right, all in a same direction) and the concave surface of the retention slots in each of the two rows facing each other (see Fig. 6 or Fig. 7; additionally regarding “longitudinally off-set”, see second last Para on page 3, under “Example 4” : snap-fitted with each other to present a wavy shape”; additionally in second last Para on Page 2, “overlapping arrangement … presents a wavy undulating shape” – see any of Figs. 6-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of US Pub 20120080492 by Scirica et al. (hereinafter referred to as “Scirica” )
Regarding Claim 12, Chen further teaches that that the end effector includes an anvil assembly 3 (Fig. 1) having a tissue facing surface (face oriented opposite the already identified tissue facing surface of the cartridge, see details above) defining staple forming pockets 
Chen, however, is silent about the forming pockets being larger in dimension than the retention slots.
Scirica teaches, in another surgical stapling apparatus (10 in Fig. 1), having retention slots (138 in Fig. 11, annotated as having a retention slot width WRS below) housing staples, and forming pockets (148 in Fig. 8, annotated as having a forming pocket width WFP below), the forming pocket width WFP being about twice (thus being larger in dimension) than the retention pocket width WRS. In relative terms, note that the transversal width of anvil/cartridge (annotated as “W” below) is about 2-3 times larger than WFP, while representing about 4-6 the width of WRS – see annotated Figs 8 and 11, below.
It would have been obvious to a person of ordinary skill in the art having the teachings of Chen and Scirica before them at the time the application was filed, to provide that Chen’s original stapler has wider forming pockets than corresponding retention slots (as taught by Scirica with respect to WFP >> WRS, see below). A person of ordinary skill in the art  would have appreciated the advantage of wider forming pockets as compared to retention slots, to ensure that staple tips are correctly captured and guided within ends of the forming pockets, to ensure reliable, consistent forming sequences for all staples, thus beneficially ensuring high-quality, robust stapling of clamped tissue during such surgical procedure.


    PNG
    media_image3.png
    528
    391
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    528
    391
    media_image3.png
    Greyscale

Examiner-annotated Figs. 8 and 11 of Scirica

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited attached to the prior (as mailed on 9/10/2021).
US 5389098 discloses recited limitations, including convex and concave surfaces on arcuate shapes of the retention slots (see Fig. 24B annotated below).

    PNG
    media_image4.png
    485
    655
    media_image4.png
    Greyscale


US 2012/0080492 teaches recited limitations, including convex and concave surfaces on arcuate shapes of the retention slots (see annotated Figs. 12-13, below).

    PNG
    media_image5.png
    888
    609
    media_image5.png
    Greyscale



US 2015/0297227 teaches recited limitations, including convex and concave surfaces on arcuate shapes of the retention slots (see annotated Figs. 11, 13, and 55a below).

    PNG
    media_image6.png
    450
    52
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    450
    52
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    450
    52
    media_image6.png
    Greyscale




US 2016/0089141 teaches recited limitations, including convex and concave surfaces on arcuate shapes of the retention slots (see, for separate embodiments, annotated Figs. 5, or Figs. 47-48, or Figs. 74-75 below).

    PNG
    media_image7.png
    444
    595
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    486
    349
    media_image8.png
    Greyscale


    PNG
    media_image8.png
    486
    349
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    613
    840
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731